DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claims 8 and 19, the term ratable is not understood.  Should this read rotatable?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4-8, 10, and 11 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Feng (20190031464).
Feng teaches a wire tension control device (Figures), comprising: 
a bobbin (Detail 40) capable of providing a wire; and 
a magnetic moment generator, comprising a stator (Detail 13) and a rotor (Detail 14) relatively rotatable with respect to the stator, wherein the rotor is connected to the bobbin (Figure 3), and the magnetic moment generator generates a tension on the wire when the bobbin drives the rotor to rotate (Paragraph 19).
In regards to Claim 2, Feng teaches the stator or the rotor comprises: 
a core (Paragraph 19; teeth); and 
a coil (Detail 132) winded on the core; 
wherein the wire tension control device further comprises a load electrically coupled to the coil (Paragraph 19; energized by electric current).
In regards to Claim 4, Feng teaches the load is an electronic device (Detail 30 is electronic).
In regards to Claim 5, Feng teaches the electronic device is a wireless communication  module or a display (Detail 30 has a display). 
In regards to Claim 6, Feng teaches the position of the stator is adjustable (can be adjusted by adjusting nut in Figure 1).
In regards to Claim 7, Feng teaches the magnetic moment generator further comprises a transmission shaft (Detail 23), and 
the wire tension control device further comprises:

In regards to Claim 8, Feng teaches a base having an outer screw (end of Detail 23); 
wherein the course adjustment element has an inner screw (inside of nut), and the inner screw and the outer screw are relatively rotatable to be engaged with each other (they attach and rotate about each other).
In regards to Claim 10, Feng teaches a speed control mechanism connected to the rotor and configured to change the rotation speed of the rotor (Detail 30).
In regards to Claim 11, Feng teaches the wire is not in contact with the magnetic moment generator (wire would be on bobbin, in the intended use, not in contact with the magnetic moment generator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng.
While Feng essentially teaches the invention as detailed, it fails to specifically state that Detail 30 comprises a resistor.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that Detail 30 would contain a resistor to function.  In the alternative, it would have been obvious to the ordinarily skilled artisan to provide any well-known load for the tension control device of the invention, since they 
Claims 12-19 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Voyer et al (5732611) in view of Feng (20190031464).
Voyer teaches a braiding machine comprising a driver (Abstract; drive must be present to move spool carrier); and 
a wire tension control device (Figure 5) disposed on the driver and comprising:
a bobbin (14) capable of providing a wire; and
a moment generator (50); 
wherein the drive is capable of braiding a wire provided by the wire tension control device on a mandrel.
While Voyer essentially teaches the invention as detailed, it fails to teach the myriad different types of moment generators that can be utilized to control tension in a braiding machine.  Feng however, teaches that it is well known to utilize a magnetic moment generator, comprising a stator (Detail 13) and a rotor (Detail 14) relatively rotatable with respect to the stator, wherein the rotor is connected to the bobbin (Figure 3), and the magnetic moment generator generates a tension on the wire when the bobbin drives the rotor to rotate (Paragraph 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the tension utilizing the magnetic moment generator of Feng, so as to more exactly control the tension.  Voyer teaches using a coiled spring, which can vary dependent on the amount of rotational force applied to the spring, and is not controllable based on inputted data.  The ordinarily skilled artisan, presented with the magnetic moment generator of Feng, would have appreciated the benefits and known to use it as taught.

a core (Paragraph 19; teeth); and 
a coil (Detail 132) winded on the core; 
wherein the wire tension control device further comprises a load electrically coupled to the coil (Paragraph 19; energized by electric current).
In regards to Claim 14, while Feng essentially teaches the invention as detailed, it fails to specifically state that load comprises a resistor.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that Detail 30 would contain a resistor to function.  In the alternative, it would have been obvious to the ordinarily skilled artisan to provide any well-known load for the tension control device of the invention, since they (Claims 14-16) are presented as being equivalents, and no criticality or unexpected results are provided by Applicant with regards to the use of a resistor as the load in the invention.
In regards to Claim 15, Feng teaches the load is an electronic device (Detail 30 is electronic).
In regards to Claim 16, Feng teaches the electronic device is a wireless communication  module or a display (Detail 30 has a display). 
In regards to Claim 17, Feng teaches the position of the stator is adjustable (can be adjusted by adjusting nut in Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the adjustable construction of Feng in the device of Voyer, so as to enable the replacement of parts.
In regards to Claim 18, Feng teaches the magnetic moment generator further comprises a transmission shaft (Detail 23), and 

a course adjustment element connected to the stator and configured to adjust the position of the stator along the extension direction of the transmission shaft (nut in Figures 1, 2 can be adjusted).
In regards to Claim 19, Feng teaches a base having an outer screw (end of Detail 23); 
wherein the course adjustment element has an inner screw (inside of nut), and the inner screw and the outer screw are relatively rotatable to be engaged with each other (they attach and rotate about each other).
Allowable Subject Matter
Claims 9 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Baeumer (7975591) Figure 1, Freitas et al (5904087) Figure 3, and Moyer (4736668) Figure 4 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732